Citation Nr: 0813125	
Decision Date: 04/21/08    Archive Date: 05/01/08

DOCKET NO.  04-09 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel

INTRODUCTION

The veteran had active service from June 1984 until March 
1988 and subsequent service with the Air National Guard of 
Arkansas from September 1989 until February 2001.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2003 Rating Decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.

The Board previously considered this appeal in March 2006 and 
September 2006 and remanded the claim for additional 
development.  The RO/Appeals Management Center (AMC) 
completed all requested development, but continued the denial 
of benefits sought.  As such, this matter is properly 
returned to the Board for appellate consideration.  

In October 2007, the veteran submitted additional evidence, 
including a September 2007 report from a private audiologist 
and lay statements, in support of his claim.  Although this 
evidence was not reviewed by the RO, the veteran's 
representative has submitted a written waiver of review of 
that evidence by the agency of original jurisdiction in the 
February 2008 Appellant's Post Remand Brief.  38 C.F.R. 
§ 20.1304.  As such, referral to the RO of the evidence 
received directly by the Board is not required. See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  Therefore, the case is ready for 
appellate review.

The veteran had testified at a Video Conference hearing 
before an Acting Veterans Law Judge in December 2004.  
Because this Acting Veterans Law Judge is no longer employed 
by the Board, he was asked in November 2007 if he wished to 
appear at another hearing, pursuant to 38 C.F.R. §§ 20. 707 
and 20.717 (2007).  On December 5, 2007, the Board received 
his statement that he did not want to appear at another 
hearing.  Therefore, no further action concerning a Board 
hearing need be taken.

The Board has carefully reviewed the evidence of record, and 
regretfully finds that the issue of entitlement to service 
connection for bilateral hearing loss must again be REMANDED.  
This issue is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

Tinnitus was incurred in or aggravated by active military 
service.


CONCLUSION OF LAW

The criteria for a grant of tinnitus have been approximated. 
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the veteran dated in March 2003, May 2003 and 
September 2006 that fully addressed all notice elements.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the service 
medical records, VA outpatient treatment records and private 
medical records.  The veteran submitted private medical 
records and lay statements in support of his claim.  
Additionally, the veteran was afforded VA examinations in 
connection with his claim.  Significantly, neither the 
veteran nor his representative has identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that 
has not been obtained.  In fact, in January 2007, the veteran 
advised the RO he had no additional evidence to submit.  
Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The Merits of the Claim

The veteran seeks service connection for tinnitus.  Having 
carefully considered the claim in light of the record and the 
applicable law, the Board is of the opinion that the evidence 
is at an approximate balance and the appeal will be allowed.

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service. 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  That an injury incurred in 
service alone is not enough.  There must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service. 38 C.F.R. § 3.303(d). 
Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony 
of an inservice incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the inservice disease or injury. Pond 
v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. 
App. 498 (1995).

The veteran has a current diagnosis of tinnitus as is 
reflected in the January 2007 VA examination.  The remaining 
question, therefore, is whether there is evidence of an 
inservice occurrence of an injury or disease and medical 
evidence of a nexus or relationship between the current 
disability and the inservice disease or injury.

While service medical records fail to reflect any complaints, 
treatment or diagnosis of tinnitus, the veteran has described 
noise exposure during service and symptoms of ringing in the 
ears since service.  For example, during the December 2004 
Board hearing, the veteran described exposure to noise from 
working near the flight line and hearing aircraft noises on a 
daily basis.  He explained he received, stored and shipped 
munitions and there were times when he delivered parts to 
aircraft while engines were running and that occasionally the 
Explosive Ordinance Division would make loud noises.  The 
veteran's Form DD 214 reports the veteran's military 
occupational specialty as a material storage and distribution 
specialist and reflects he received the Air Force Overseas 
Ribbon, Air Force Training Ribbon, Air Force Outstanding Unit 
Award and Air Force Good Conduct Medal.  These commendations, 
however, are not sufficient proof of combat service.  
However, the veteran is competent to describe noises he heard 
during service as well as symptoms, including ringing in the 
ears, which he experienced.  Barr v. Nicholson, 21 Vet. 
App. 303 (2007); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Therefore, giving the veteran the benefit of the 
doubt, the account of acoustic trauma from aircraft will be 
accepted as the inservice incurrence.

The remaining element is competent medical evidence of a 
nexus.  While none of the medical evidence of record relates 
the tinnitus to service, the veteran has testified that he 
had continuous ringing in his ears since service.  
Specifically, the veteran testified he had ringing in the 
ears since service during the November 2003 RO hearing.  He 
reiterated his testimony of continuous tinnitus since service 
during the December 2004 Board hearing.  The veteran 
explained the ringing in his ears would occur for a while 
after being exposed to noise.  He further testified that at 
one point he noticed the ringing did not stop.  The veteran's 
spouse testified that he complained to her on several 
occasions about the ringing in his ears.  

The veteran is competent to testify as to the symptoms he 
experienced, including the presence of ringing of the ears.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Furthermore, the Board 
finds the veteran's testimony to be credible.  In fact, the 
veteran's complaint of ringing in the ears during service and 
continuing after service was corroborated by the other lay 
statements. See Buchanan v. Nicolson, 451 F.3d 1331 (Fed.Cir. 
2006).  For example, a lay statement from J.C.T., the 
veteran's roommate during service, indicated the veteran 
complained of ringing in his ears during service.  Similarly, 
lay statements form the veteran's mother and wife reported 
the veteran complained of ringing in his ears since his 
return from the Philippines.  

The Board notes that there is a February 2003 VA examination 
that noted a history of a gradual decrease in hearing and 
intermittent bilateral tinnitus beginning around March 2000.  
However, as the veteran consistently described tinnitus since 
service in statements submitted to the RO and at RO and Board 
hearings and this history of continuous symptoms since 
service was corroborated by three other lay persons, the 
Board finds the veteran's testimony concerning the onset of 
the condition during service to be credible.  

There can be no doubt that further medical inquiry could be 
undertaken with a view towards development of the claim, but 
such would not materially assist the Board in this 
determination.  Under the "benefit-of-the-doubt" rule, where 
there exists "an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter," the veteran shall prevail upon 
the issue. Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see 
also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).

The mandate to accord the benefit of the doubt is triggered 
when the evidence has reached such a stage of balance.  In 
this matter, the Board is of the opinion that this point has 
been attained.  Specifically, the veteran has a current 
diagnosis of tinnitus, inservice noise exposure, and no 
significant post-service noise exposure.  Although there is a 
lack of medical evidence documenting treatment for the 
condition, there is competent evidence indicating continuous 
symptoms of tinnitus since service.  Because a state of 
relative equipoise has been reached in this case, the benefit 
of the doubt rule will therefore be applied and service 
connection for tinnitus will be granted. See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996); Brown v. Brown, 5 Vet. 
App. 413, 421 (1993).


ORDER

Service connection for tinnitus is granted.


REMAND

The veteran has submitted a private audiologic evaluation 
from H.L.S., M.D. dated in September 2007, which was in a 
graph format and had not been converted to an appropriate 
numerical form.  Accordingly, this evidence requires 
translation by a certified specialist. See Kelly v. Brown, 7 
Vet. App. 471 (1995) (Holding that where audiogram in support 
of claim was submitted by claimant but without interpretation 
as to relevant regulatory provisions, Board must obtain such 
medical interpretation).

Additionally, the Board notes this claim was previously 
remanded in September 2006 to obtain underlying audiometric 
findings from VA consultations and for a VA examination.  The 
underlying audiometric findings, broken down by frequency in 
Hertz, for the February 2003 and October 2004 VA audiological 
consultations were not obtained.  As such, the Board is 
therefore required by law to remand the claim for specific 
compliance by the RO. Stegall v. West, 11 Vet. App. 268 
(1998).

Additionally, the September 2005 Remand specifically directed 
the VA examination was to include audiometry and speech 
discrimination findings and an opinion as to whether the 
veteran had a current disability pursuant to 38 C.F.R. 
§ 3.385 along with an opinion as to the etiology of any 
diagnosed hearing loss.  Although the veteran was afforded 
another VA examination in January 2007 and a February 2007 
addendum was attached, this examination only stated the 
audiometric threshold findings were unreliable and not valid 
for rating purposes.  No attempt was made to retest the 
veteran's hearing. 

Therefore, the record is still unclear as to whether the 
veteran has a current hearing loss disability.  It is well-
settled that in its decisions, the Board may not rely upon 
its own unsubstantiated medical opinion. Allday v. Brown, 7 
Vet. App. 517 (1995); Godfrey v. Brown, 7 Vet. App. 398 
(1995); Traut v. Brown, 6 Vet. App. 495 (1994); Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  As such, the Board is 
therefore required by law to remand the claim for specific 
compliance by the RO. Stegall v. West, 11 Vet. App. 268 
(1998).


Accordingly, the case is REMANDED for the following action:

1. The RO/AMC shall arrange to have all 
graphical audiograms translated to numeric 
form by a VA audiologist, to specifically 
include the September 2007 report by 
H.L.S., M.D.

2.  The RO/AMC should obtain the 
underlying audiometric test results relied 
upon in the February 2003 and October 2004 
VA audiological consultations.  

3.  The RO/AMC should afford the veteran a 
VA audio examination for the purpose of 
determining whether the veteran has 
hearing loss which is due to service.  All 
indicated tests, including audiometric and 
speech recognition using the Maryland CNC, 
should be performed.  Based on examination 
findings, historical records, and medical 
principles, the physician should give a 
medical opinion, with full rationale, as 
to the following:

(a) Whether the veteran has a hearing 
loss disability recognized for VA 
purposes (i.e. an auditory threshold in 
any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz of 40 decibels or 
greater; or auditory thresholds for at 
least three of the frequencies of 26 
decibels or greater; or, speech 
recognition scores using the Maryland 
CNC Test of less than 94 percent)?
    
(b) Whether any diagnosed hearing loss 
is at least as likely as not (i.e. at 
least a 50 percent probability) 
medically related to the veteran's 
active military service, to include any 
inservice noise exposure/acoustic 
trauma?  

4.  Thereafter, the RO/AMC should review 
the claims folder to ensure that the 
above-mentioned requested development has 
been completed.  If not, the RO/AMC should 
implement corrective procedures.  Failing 
such compliance, an additional remand 
would be necessary. See Stegall v. West, 
11 Vet. App. 268, 271 (1998).  

When the development requested has been completed, the claim 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The veteran 
need take no action until he is notified.  The Board 
intimates no opinion, either factual or legal, as to the 
ultimate conclusion warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


